Citation Nr: 1515702	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected degenerative disc disease with low back pain and left leg radiculitis, and/or as secondary to service-connected residuals of cold injury of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1982 through September 1991

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision continued an evaluation of 40 percent for degenerative disc disease with low back pain and radiculitis, and denied entitlement to service connection for an inner ear problem with bilateral hearing loss, a left leg and foot condition, arthritis of the bilateral knees, and arthritis of the bilateral shoulders.  The Veteran timely filed notices of disagreement regarding service connection for his knees, shoulders, and left leg/foot condition.  The RO continued the denial of service connection for all three conditions in a May 2009 statement of the case.

In his July 2009 VA Form 9, the Veteran clearly checked box 9B, indicating he had read the May 2009 SOC, and only wished to appeal the denial of service connection for a left leg/foot condition, and for arthritis of the bilateral knees.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  Thereafter, the Veteran and his representative did not submit any statement or argument concerning bilateral shoulder arthritis, or otherwise indicate a desire to proceed with the appeal concerning bilateral shoulder arthritis.  There is no evidence which creates ambiguity as to the intended scope of the appeal and there is no evidence that the Veteran or VA continued to treat the issue of entitlement to service connection for bilateral shoulder arthritis as being on appeal.  Further, service connection for a left leg/foot condition was granted in a May 2010 rating decision, characterized as left leg radiculopathy.  Accordingly, only the issue of entitlement to service connection for a bilateral knee condition is presently before the Board.

This case has come before the Board on three occasions previously.  In February 2011, the Board ordered remand to obtain a VA examination and opinion pertaining to the question of whether the Veteran's bilateral knee condition had been caused or aggravated by his service-connected low back disability.  In April 2012, the Board ordered remand to obtain outstanding VA and non-VA treatment records.  The RO was also instructed to obtain a VA examination and opinion pertaining to the question of whether the Veteran's bilateral knee condition had been caused or aggravated by his service-connected low back disability or residuals of a service-connected cold injury to the feet.  The Veteran did not appear at his examination on remand; however, the Board in August 2014 ordered remand to obtain a rescheduled VA examination and outstanding records. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, an additional remand is necessary.  In its remand order of April 2012, the Board instructed the RO to obtain VA treatment records post-dating January 2009, and associate these records with the claims file.  The Board acknowledges that the RO has complied with this instruction on remand.  However, review of the record reflects there are relevant outstanding VA treatment records that need to be obtained.

An April 2011 VA examination report stated that, per records in the VA Computerized Patient Record System (CPRS), the Veteran had entered primary care through a VA clinic in June 2000, and sought treatment for knee pain thereafter in October 2001.  Per the VA examiner's summary of this record, the Veteran indicated that his primary complaint was left knee pain at his October 2001 treatment session.  Although left knee x-ray imaging was normal, range of motion was full, and crepitus was absent, an impression of degenerative joint disease was recorded.  The examiner further indicated that the Veteran's VA treatment records since the year 2000 had contained recurrent episodes of knee pain, which were recorded in VA clinic notes.  The June 2000 and October 2001 VA treatment records noted by the VA examiner are not currently associated with the claims file.  

Similarly, a March 2002 note indicated that a left knee standing x-ray had been abnormal; however, the full report of this x-ray study has not been associated with the claims file, and treatment notes contemporaneous with the March 2002 imaging study have not been associated with the claims file.  In fact, only a handful of VA treatment records for the period between June 2000 and October 2008 have been associated with the claims file.  

Upon review of the April 2011 VA examination report and the VA treatment record, the Board concludes that relevant VA records are outstanding.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts would be otherwise futile.  See 38 C.F.R. § 3.159.  Further, complete VA treatment records are in the constructive possession of VA adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, all relevant outstanding VA treatment records must be obtained on remand - including, but not limited to, those produced between June 2000 and October 2008.  

Further, the Veteran has indicated in an August 2014 statement that he required recent bilateral knee injections from an unspecified provider, or scheduled such injections, to control his knee pain.  The most recent VA treatment records were associated with the file in April 2012.  While on remand updated VA treatment records should be obtained.  Additionally, the Veteran should be afforded the opportunity to submit additional private treatment evidence as he believes relevant to his claim, or to identify such evidence and authorize VA to obtain it.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for any knee condition.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  VA treatment records for the period prior to October 2008 must be obtained and associated with the claims file.  The RO should specifically associate the June 2000 and October 2001 treatment records along with any additional treatment for the knee since 2000 as referenced in the April 2011 VA examination.

The RO should also obtain updated records for the period after April 2012.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  Thereafter, complete any additional development warranted, and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





